DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2014/0227566 A1.
Paragraph number 14 w/in this US 2014/0227566 A1 reference describes a battery that is also equipped w/ a polymeric sheet (that is permeable to harmful substances) that contains particles of getter materials that sorb the harmful substances.  Additionally, an external protective layer is provided over this polymeric sheet.  No distinction is seen or has been shown between the “polymeric sheet” discussed in this US 2014/0227566 A1 and the “auxiliary material” mentioned in at least the Applicants’ independent claim 8.  No distinction is seen or has been shown between the “protective layer” discussed in this US 2014/0227566 A1, and the “protective layer” mentioned in the Applicants’ dependent claim 10.  Paragraph number 19 in this US 2014/0227566 A1 mentions what appears to be the use of a battery wall on which the means for sorbing the harmful substances (are provided?), which seems to suggest the “substrate” mentioned in the Applicants’ independent claim 8.  Paragraph number 31 in this US 2014/0227566 A1 mentions that an extrusion process was used to prepare the polymeric layer.

Allowable Subject Matter
The Applicants’ independent claim 1 and the claims directly or indirectly dependent thereon (i. e. the Applicants’ dependent claims 2-7) as well as the Applicants’ dependent claims 9 and 11 have been allowed over the teachings provided in this US 2014/0227566 A1 because this US 2014/0227566 A1 does not teach or suggest the Applicants’ claimed provision of “getter regions” (evidently, formed by providing a plurality of branches of auxiliary material extending through the getter material: please note the Applicants’ dependent claims 2 and 11).
The Applicants’ dependent claim 12 had been allowed over the teachings provided in this US 2014/0227566 A1 because this US 2014/0227566 A1 does not appear to teach or suggest the Applicants’ claimed “sputtering” or “vapor deposition” techniques for providing the auxiliary material and the getter material onto the substrate.  In contrast, paragraph number 31 in this US 2014/0227566 A1 alludes to the use of an extrusion process for making their corresponding polymeric layer containing the getter.

Reference Made of Record
WO 2008/071906 A1 is also made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736